Order entered September 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00599-CR

                               KIERON ALEXANDER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-1575823-I

                                            ORDER
       Appellant challenges the voluntariness of his custodial confession, and his second issue

on appeal is whether the trial court erred by admitting into evidence at trial a video recording of

appellant’s statement. Section 6 of article 38.22 of the Texas Code of Criminal Procedure

requires a trial judge to make written findings of fact and conclusions of law as to the

voluntariness of a statement when voluntariness is challenged. TEX. CODE CRIM. PROC. ANN. art.

38.22, § 6 (West Supp. 2017). The record before us does not contain the required findings of

fact and conclusions of law.

       Accordingly, we ORDER the trial court to issue the required written findings of fact and

conclusions of law no later than TWENTY DAYS from the date of this order. See Urias v.

State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). If necessary, the trial court may review the
reporter’s record of the testimony upon which the original ruling was made to refresh its

recollection of the reasons behind such ruling. See Wicker v. State, 740 S.W.2d 779, 784 (Tex.

Crim. App. 1987).

           We ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s

record containing the trial court’s findings and conclusions no later than October 15, 2018.

           We ABATE the appeal to allow the trial court an opportunity to comply with this order.

           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Nancy

Kennedy, Presiding Judge of Criminal District Court No. 2, Ms. Pitre, and counsel for the

parties.

                                                      /s/     DOUGLAS S. LANG
                                                              PRESIDING JUSTICE